617 So.2d 402 (1993)
DEAN WITTER REYNOLDS, INC., Alfred L. Caliendo, Bruce P. Cotten and Timothy P. Maloney, Appellants,
v.
George C. CLARKE, III, Individually and/or as Trustee UTA DTD 12/23/83, Appellee.
No. 92-2301.
District Court of Appeal of Florida, Third District.
April 20, 1993.
Broome, Kelley, Aldrich & Warren, and Randy D. Ellison; Morgan, Lewis, Bockius and Peter Buscemi, for appellants.
Goodman & Nekvasil, and Kalju Nekvasil, for appellee.
Before SCHWARTZ, C.J., and NESBITT and COPE, JJ.
PER CURIAM.
This case presents the identical issue of the arbitrability of a limitations defense under the standard Dean Witter customer agreement which was involved in Victor v. Dean Witter Reynolds, Inc., 606 So.2d 681 (Fla. 5th DCA 1992), review denied, 614 So.2d 502 (Fla. 1993), and Marschel v. Dean Witter Reynolds, Inc., 609 So.2d 718 (Fla. 2d DCA 1992), review denied, 617 So.2d 318 (Fla. 1993). The decision below that the dispute must be arbitrated is affirmed on the authority of those decisions, with which we are in complete agreement.
Affirmed.